     Case 19-90927           Doc 90    Filed 12/05/19 Entered 12/05/19 16:42:51                  Desc Order Def
                                           Ntc - No DDL Page 1 of 1
Form odefnddl
                                    UNITED STATES BANKRUPTCY COURT
                                           Central District of Illinois
                                             203 U.S. Courthouse
                                              201 S. Vine Street
                                              Urbana, IL 61802

In Re: EP Technology Corporation U.S.A.                      Case No.: 19−90927
Debtor
                                                             Chapter: 11

                                      NOTICE OF ORDER DEFICIENCY
Notice is hereby provided:

An Order was uploaded by you on 12/5/2019 with respect to a (n) Emergency Motion to Use Cash Collateral (Doc.
#4) . It is deficient and will not be signed for the reason indicated below:

      The Order grants relief not specifically requested in the Motion/Document. A corrected Order must be filed
      with the relief limited to that requested.
      The Order grants relief not specifically requested in the Motion/Document. A corrected Order deleting must
      be filed.
      An Order granting stay relief must describe the property subject to the Order. Reference to the Motion for a
      description of the property is not acceptable.
      An Order granting relief from the co−debtor stay must contain the name of the co−debtor.
      An Order granting a moratorium in Chapter 13 plan payments must contain the specific dates of the
      moratorium.
      Reference to Rule 4001 in the Order should be deleted.
      Order submitted with no pleading seeking the relief to be granted in the Order. A pleading must be filed to
      obtain the relief set forth in the Order.
      The order is not in the proper format. Please see our website for order formatting instructions.

      Language in Order does not match Motion.

      Other: Electronic Signatures of parties are incomplete.

Please upload a corrected Order in compliance with this Notice or if you need further clarification of the deficiency,
please file a request for further hearing on the matter. If the deficient order was submitted pursuant to a court ordered
deadline, that deadline is not extended by the issuance of this notice.

Failure to upload a corrected Order may result in an Order being entered which denies the relief without further
notice.

Dated: 12/5/19


                                                           /S/ Adrienne D. Atkins
                                                          Clerk, U.S. Bankruptcy Court
        Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
